UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MEDIA GLOW DIGITAL, LLC and TIMES
 SQUARE LED, LLC,

                        Plaintiffs,                                   ORDER

              - against -                                       16 Civ. 7907 (PGG)

 PANASONIC CORP. OF NORTH AMERICA;
 ICON ARCHITECTURAL GROUP, LLC;
 ICON ARCHITECTURAL GROUP, PLLC;
 ICON HD, LLC; EARL B. LOVELL-S.P.
 BELCHER, INC., and NY LAND
 SURVEYOR, P.C.,

                        Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               Pursuant to the Standing Order in In Re: Coronavirus/Covid-19 Pandemic

(Suspension of Jury Trials and Limited Court Operations), 20 Misc. 172, it is hereby ORDERED

that the trial currently scheduled for May 18, 2020 is adjourned to June 8, 2020. The joint

pretrial order, motions in limine, requested voir dire, and requests to charge are now due on May

9, 2020. Responsive papers are now due May 16, 2020.

               This Court will address in a forthcoming order Plaintiffs' objections to Magistrate

Judge Pitman's December 10, 2018 order denying Plaintiffs' request to file a Third Amended

Complaint.

Dated: New York, New York
       March 30, 2020
